Pee Curiam
Opinion,
In this parole revocation case, Leroy Head claims that, in light of his history of mental illness, the Pennsylvania Board of Probation and Parole abused its discretion and violated his constitutional guarantee against cruel and unusual punishment by recommitting him to a state correctional facility instead of assigning him to an inpatient residential mental health treatment program.
The board contends that the hearing examiner considered Mr. Head’s psychiatric history but that it was inadvisable that he be entrusted to the security of a hospital.
Unfortunately, we have no record of the proceedings in this case. Without a verbatim transcript of the revocation hearing, we have no way to determine if the board abused its discretion by allegedly failing to consider Mr. Head’s psychiatric history.
Pee Curiam Oedee
Now, February 23, 1983, it is ordered under Pa. R.A.P. 1952(b) that the Pennsylvania Board of Probation and Parole transmit the entire record in this case, including a verbatim transcript of Mr. Head’s revocation hearing, to this court not later than 30 days from the date of this order. Jurisdiction retained.